Citation Nr: 1403242	
Decision Date: 01/27/14    Archive Date: 02/10/14

DOCKET NO.  09-34 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for residuals of prostate cancer.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 


INTRODUCTION

The Veteran had active military service from July 1979 until his retirement in November 2001.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  Jurisdiction over the case was subsequently returned to the VA RO in Atlanta, Georgia.  

In connection with this appeal, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO in August 2013.  A transcript of that hearing has been associated with the claims file.


REMAND

The Board has reviewed the Veteran's physical claims file and the Virtual VA electronic claims file.  Regrettably, the Board finds that additional development is required before the Veteran's claim on appeal is decided.  The Veteran has asserted that his prostate cancer had its onset during his active service, or at least within one year of his retirement from active service.  In this regard, the Veteran has reported that his prostate specific antigen (PSA) level was 1.9 at the time of his November 2001 retirement from active service.  And, a mere 9 months later, within one year of his retirement from active service, his PSA level was 3.99.  He has submitted a letter from one his treating urologists, Dr. T.D., in which Dr. T.D. reported that, given the slow progression of prostate cancer, based on the PSA level of 3.99 nine months following his retirement from active service, it was more likely than not that the Veteran had prostate cancer while on active service.  However, the Veteran was not diagnosed with prostate cancer until October 2007, and he underwent a radical prostatectomy in January 2008. 

A review of the record shows that the Veteran has been treated for his prostate cancer and residuals of such at both the Army Medical Center (AMC) and the VA Medical Center.  The Veteran has specifically reported that the July 2002 3.99 PSA level was the result of a laboratory test conducted at the VA Medical Center.  A review of the treatment notes of record does not show this particular level.  Rather, the earliest VA Medical Center PSA level test of record, following the Veteran's retirement from active service, was from June 2004, when the Veteran's PSA level was 2.8.  

As the Veteran has reported that he had a PSA level laboratory test at the VA Medical Center in July 2002, attempts to obtain those records must be made before a decision is rendered in this case.  

At his Board hearing, the Veteran testified that he experienced many signs and symptoms of early onset prostate cancer while in active service.  He reported that his documented complaints of low back pain, groin pain, and urinary difficulties in service were actually signs and symptoms of early prostate cancer.  

Therefore, the Board finds that the Veteran's claims file should be forwarded to the VA Medical Center for review and a medical opinion as to whether the Veteran's prostate cancer had its onset while he was in active service.  

Additionally, current treatment records should be obtained before a decision is rendered in this case.  

Accordingly, the case is REMANDED for the following action:

1. Undertake appropriate development to obtain any outstanding, pertinent medical records.  Any additional treatment records identified by the Veteran, to include July 2002 VA Medical Center treatment records showing any PSA level laboratory tests conducted at that time, should be obtained and associated with the claims file.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of any unsuccessful efforts, in order to allow them the opportunity to obtain and submit those records for VA review.

2. Then, the Veteran's claims file should be forwarded to the VA Medical Center for review by a physician with sufficient expertise to determine the nature and etiology of his prostate cancer, to include whether it had its onset while the Veteran was in active service or within one year of his retirement from active service.  The examiner must review the claims file and note that review in the report.  

Specifically, following a review of the claims file, the examiner should provide an opinion as to whether there is a 50 percent or better probability that the Veteran's prostate cancer is etiologically related to his active service, had its onset during the Veteran's active service, or had its onset within one year of the Veteran's November 2001 retirement from active service.  

In forming the opinion, the examiner should specifically address the July 2013 letter from the Veteran's urologist and the Veteran assertions that his documented symptoms of back pain, groin pain, and urinary difficulties in active service were signs and symptoms of early onset prostate cancer.  

The rationale for all opinions expressed must be provided.

3. The RO/AMC should undertake any other development it determines to be warranted.  
4. Then, the RO/AMC should readjudicate the Veteran's claim on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case and provided an appropriate opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

